        Case 1:19-cv-03683-JPC-KNF Document 35 Filed 01/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
LETONIA S. TAYLOR,                                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-CV-3683 (JPC)
                  -v-                                                  :
                                                                       :          ORDER
DOUGLAS R. KROEGER,                                                    :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On September 10, 2020, the Honorable Kevin Nathaniel Fox entered a pretrial scheduling

order that directed the parties to file a joint pretrial statement “no later than seven (7) days” before

the date of the final pretrial conference, scheduled for January 8, 2021. (Dkt. 30.) The parties did

not file this document. On December 2, 2020, Defendant filed a motion to exclude the report and

anticipated testimony of Dr. James Pugh. (Dkt. 33.) Plaintiff has not filed an opposition.

        Counsel for all parties are respectfully reminded to adhere to the Court’s Individual Rules

and Practices in Civil Cases. The parties are hereby ORDERED to file a proposed joint pretrial

order and all other required pretrial filings, pursuant to 7.A-G of the Court’s Individual Rules, by

January 11, 2021. By this date, the parties shall also file a joint letter updating the Court on the

status of private mediation, see Dkt. 32, and whether the parties believe that a settlement conference

before Judge Fox or participation in the District’s Mediation Program would be appropriate at this

time. Plaintiff shall file an opposition to Plaintiff’s motion to exclude the report and anticipated

testimony of Dr. James Pugh by January 19, 2021.
      Case 1:19-cv-03683-JPC-KNF Document 35 Filed 01/04/21 Page 2 of 2




       The final pretrial conference scheduled for January 8, 2021 is adjourned to February 1, 2021

at 12:00 p.m.

       SO ORDERED.

Dated: January 4, 2021                              __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                2
